297 F.2d 837
62-1 USTC  P 9236
Robert A. COERVER and Margaret M. Coerver, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 13743.
United States Court of Appeals Third Circuit.
Argued Jan. 25, 1962.Decided Jan. 30, 1962.

On Petition for Review of the Decision of The Tax Court of the United States.
Robert W. Wakefield, Wilmington, Del.  (Foulk, Walker, Miller & Wakefield, Wilmington, Del., on the brief), for petitioners.
Donald P. Horwitz, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Department of Justice, Washington, D.C., on the brief), for respondent.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The decision of the Tax Court will be affirmed, 36 T.C. 252.